Citation Nr: 0945583	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-00-710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an effective date prior to February 1, 2003 
for payment of an additional dependency allowance for a 
spouse.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran served on active duty from April 1973 to November 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.   


FINDINGS OF FACT

1.  The Veteran divorced from his prior spouse in November 
1997.

2.  The Veteran married his current spouse, G., in April 
1999.  

3.  In a VA Form 21-0538, status of dependent's 
questionnaire, received by VA on January 14, 2003, the 
Veteran informed the RO that he was currently married to G.  


CONCLUSION OF LAW

The criteria for an effective date prior to February 1, 2003 
for payment of an additional dependency allowance for a 
spouse, have not been met.  38 U.S.C.A. 
§§ 5110(f) (West 2002); 38 C.F.R. §§ 3.31, 3.401 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.   38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 and Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) are not 
applicable to this claim on appeal because the appeal turns 
on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).  The pertinent facts (i.e. when the 
Veteran notified VA that he had remarried) are not in 
dispute.  The United States Court of Appeals for Veterans 
Claims (Court) found in Manning that the VCAA can have no 
effect on appeals that are decided on an interpretation of 
the law as opposed to a determination based on fact.  See 
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). The Board therefore finds 
that any deficiency in VA's VCAA notice or development action 
is harmless error.

Regardless, the Board notes that The Veteran has been advised 
of VA's duties to notify and assist in the development of his 
claim.  An April 2008 letter from the RO explained what the 
evidence needed to show to substantiate the claim.  It also 
explained that VA would make reasonable efforts to help him 
obtain evidence necessary to support his claim, including 
medical records, employment records or records from other 
federal agencies but that it was ultimately his 
responsibility to ensure that records were received by VA.  
This letter also advised the Veteran to submit any evidence 
in his possession pertaining to his claim.  

Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letter and to supplement the record 
after notice was given.  Even if the VCAA were applicable, 
the Veteran is not prejudiced by any technical notice 
deficiency that may have occurred along the way, and no 
further notice is required.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
available evidence pertinent to the claim.  The Veteran has 
not identified any additional pertinent evidence.  VA's 
assistance obligations are also met.  The Veteran is not 
prejudiced by the Board's proceeding with appellate review. 

II.  Factual Background

On a status of dependent's questionnaire (VA Form 21-0538) 
received by VA on January 14, 2003, the Veteran reported that 
he was currently married to G. and provided VA with G.'s 
Social Security number

At an October 2003 VA psychiatric compensation and pension 
examination, it was found that the Veteran was capable of 
handling his own financial affairs.  

At a March 2005 VA psychiatric compensation and pension 
examination it was found that the Veteran was incapable of 
handling his own financial affairs.  It was also noted that 
the Veteran did not pay his household's bills or handle the 
household's money.   

In a May 2005 rating decision, the RO granted an increased 
(70 percent) rating for schizophrenia, effective January 2005 
and proposed a finding of incompetency, based on the results 
of the March 2005 VA examination.  

In a July 2005 decision, the RO determined that the Veteran 
was not competent to handle disbursement of VA funds, based 
on the results of the March 2005 VA examination and lack of 
any contrary evidence presented by the Veteran.  In an August 
2005 follow-up letter the RO informed the Veteran that it had 
been decided that he needed the assistance of a fiduciary to 
manage his VA benefits.

In September 2005 VA received a request from the Veteran that 
his wife, G., be appointed as his fiduciary.    

In a later, September 2005 rating decision, the RO granted 
entitlement to a 100 percent rating based on total disability 
due to individual unemployability (TDIU). 

In a November 2005 certificate of legal capacity to receive 
and disburse benefits, the RO accepted the Veteran's 
appointment of his wife G. as his fiduciary.  

In December 2005 the RO received via fax, a divorce decree 
showing that the Veteran and his wife, R.A., were divorced in 
November 1997 and a marriage certificate, showing that the 
Veteran and his second wife, G., were married in April 1999.  

In February 2006 G. faxed to the RO a copy of a 1989 divorce 
decree, which details her divorce from her former husband.  

In a later February 2006 decision, the RO noted that it had 
reviewed the evidence in the claims file relating to the 
Veteran's marital situation from December 1997 to the present 
and relating to when the Veteran first claimed G. as a 
dependent.  As a result it had removed his previous spouse, 
R.A., from his compensation award effective December 1, 1997, 
the first day of the month after she and the Veteran had 
divorced, and added G. to the Veteran's compensation award 
effective February 1, 2003, the first day of the month after 
the Veteran had first claimed her as a dependent.  

In a March 2006 notice of disagreement, the Veteran's current 
wife, G., argued that she should have been added as a 
dependent effective May 1, 1999 as she and the Veteran were 
married on April [redacted], 1999.  

In a November 2006 statement of the case, the RO noted that 
the first time the Veteran claimed G. as a dependent was on 
the dependency questionnaire received by VA on January 14, 
2003.  Consequently, the payment date on which G. could be 
added to his VA compensation was the first day of the month 
following receipt of the questionnaire, or February 1, 2003. 

On a December 2006 Form 9, G. indicated that the Veteran was 
incompetent and consequently, he did not realize that he 
needed to notify VA of his divorce and subsequent remarriage.  
She noted that he was single for only 17 months (i.e. the 
time from when he was divorced from R.A. and married her) and 
should not be penalized by losing four years of payments for 
a dependent spouse.  

In an April 2008 letter the Veteran's wife noted that she 
agreed that the Veteran should pay back the difference in 
compensation from November 1997 to April 1999 but she did not 
agree with penalizing him for four years. 

III.  Analysis

As noted above, in the February 2006 decision, after having 
received official documentation of the Veteran's divorce in 
November 1997 and subsequent remarriage in April 1999, the RO 
modified the Veteran's compensation award to remove his 
former spouse, R.A., effective on December 1, 1997 and to add 
his current spouse, G., effective February 1, 2003, the first 
day of the month after the Veteran notified the RO of his 
remarriage.  Regarding the modification based on the receipt 
of notification of the remarriage, under the controlling 
regulation, the effective date of an award of additional 
benefits for a dependent spouse is the latest of the 
following: 1) the date of the remarriage, if the claim is 
received within one year; 2) the date notice is received of 
the dependent spouse's existence; 3) the date dependency 
arises;  4) the effective date of a qualifying disability 
rating provided evidence of dependency is received within one 
year of notification of such action; or 5) date of 
commencement of the Veteran's award.   38 U.S.C.A. § 5110(f); 
38 C.F.R. § 3.401(b).  The earliest that the additional award 
of compensation for a dependent spouse may be paid to the 
Veteran is the first day of the month following the effective 
date.  38 C.F.R. § 3.31.
 
In this case, there is no evidence of record to indicate that 
the RO received notice of the marriage of the Veteran to G. 
within one year of April 1999, nor has the Veteran or G. 
claimed that there was notice within that time frame.  Thus, 
the effective date of the award of additional compensation 
for G. can be no earlier than the date that notice of the 
Veteran's marriage to G., which was received by VA, or 
January 14, 2003 (as the other possible effective dates under 
38 C.F.R. § 3.401(b) are all later than this date of 
notification of VA).  There is no documentation of record 
indicating that VA received notice of the marriage to G. 
prior to January 14, 2003, nor has the Veteran or G. claimed 
that there was any earlier notice.  Accordingly, the RO 
appropriately found that the effective date for the award of 
additional compensation for G. was January 14, 2003 and that 
payment of compensation for G. should commence as of February 
1, 2003.  38 U.S.C.A. § 5110(f); 38 C.F.R. §§ 3.31, 3.401(b).  

The Veteran's wife, G., has argued that the Veteran was 
incompetent to handle his funds at the time that they were 
married and thereafter, and therefore, he should not be 
penalized for failing to report the marriage at an earlier 
date.  However, the evidence of record shows that the Veteran 
was specifically found to be competent to handle his funds at 
an October 2003 VA examination, after he actually did report 
the marriage (i.e. on January 14, 2003).  Consequently, in 
the absence of any medical evidence of record to the 
contrary, or any lay evidence that the Veteran was 
mismanaging his money, the Board does not find a basis for 
finding that the Veteran was incompetent to handle his funds 
(or otherwise report his marital status) prior to the March 
2005 VA examiner's finding of incompetence.  Accordingly, 
incompetence cannot serve as a basis for consideration of an 
earlier effective date for payment of the additional 
dependent spouse compensation.

In summary, given that there is no basis under the 
controlling regulation for awarding an effective date prior 
to February 1, 2003 for payment of an additional dependency 
allowance for a spouse, the preponderance of the evidence is 
against this claim and it must be denied.  
     

ORDER

Entitlement to an effective date prior to February 1, 2003 
for payment of an additional dependency allowance for the 
Veteran's current spouse is denied.  



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


